Case 1:20-mc-00212-AJN Document 38-12 Filed 06/26/20 Page 1 of 22




                      EXHIBIT 12
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12      Filed 06/26/20 Page 2 of 22

       1952
       Frankson v Home Of®ce (CA)                                                   [2003] 1 WLR


                                               Court of Appeal                                        A

                             *Frankson and others v Home O±ce
                               Johns and another v Home O±ce
                                          [2003] EWCA Civ 655
                                                                                                      B
       2003 April 8;                                             Pill, Scott Baker LJJ and Wilson J
            May 8

       ConÞdential information Ñ Disclosure Ñ Public interest Ñ Police investigation into
          prisonersÕ complaints of assaults by prison o±cers Ñ Statements of prison
          o±cers to police during interviews under caution Ñ Prisoners bringing civil
          actions against Home O±ce and seeking third party disclosure orders requiring               C
          police to disclose statements Ñ Public interest in maintaining conÞdentiality of
          information given to police Ñ Whether outweighed by public interest in ensuring
          fair trial in civil action Ñ CPR r 31.17(3)

            The claimants, who were prisoners, complained of assaults by prison o±cers.
       During the police investigation into the complaints prison o±cers were interviewed
       and made statements under caution. The claimants brought civil actions against the             D
       Home O±ce claiming damages in respect of the alleged assaults and for misfeasance
       in public o±ce, and applied pursuant to CPR r 31.171 for third party disclosure
       orders requiring the police to disclose to them the prison o±cersÕ statements. The
       judge ordered that the o±cers be joined as parties to the proceedings and granted the
       applications subject to conditions, inter alia, limiting the use of the disclosed material
       to inspection, drafting of witness statements and preparation for trial.
            On the prison o±cersÕ appealsÑ
                                                                                                      E
            Held, dismissing the appeals, that persons who made statements to, or answered
       questions by, the police, whether under caution or not, did so in the expectation that
       their conÞdence would be maintained unless either they waived it or it was
       outweighed by some greater public interest; that where, on an application under
       CPR r 31.17, the judge was satisÞed that disclosure of statements made to the police
       in the course of a criminal investigation was necessary in order to dispose fairly of a
       claim in a civil action and that the information could not be obtained by another
       route, he should exercise his discretion to order disclosure if the public interest in the     F
       civil claim being tried on the basis of all the relevant evidence outweighed the public
       interest in maintaining the conÞdentiality of those who had made the statements; that
       the weight to be attached to the conÞdence would vary according to the particular
       circumstances in which the statements had been given; that a judge should not be
       required to try a civil action by a prisoner alleging assault by prison o±cers and
       misfeasance in public o±ce without the beneÞt of potentially critical evidence of
       what the o±cers had said to the police when interviewed, and so the public interest in         G
       that evidence being available to him was of very great weight; that, in all the
       circumstances, the balance fell in favour of ordering disclosure; but that the judge
       had been right to impose stringent conditions on the extent and manner of disclosure
       in order to maintain the conÞdences so far as possible and to ensure that the material
       was used only to dispose fairly of the case and not for collateral purposes ( post,
       paras 12, 13, 26, 35, 38Ð41, 55, 57Ð59).
            R v Secretary of State for the Home Department, Ex p Hickey (No 2) [1995]                 H
       1 WLR 734, DC; Taylor v Director of the Serious Fraud O±ce [1999] 2 AC 177,
       HL(E) and Woolgar v Chief Constable of Sussex Police [2000] 1 WLR 25, CA
       considered.
          1
              CPR r 31.17: see post, para 5.
      The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 3 of 22

                                                                                        1953
        [2003] 1 WLR                                           Frankson v Home Of®ce (CA)


    A   The following cases are referred to in the judgments:
        Attorney General v Guardian Newspapers Ltd (No 2) [1990] 1 AC 109; [1988]
            3 WLR 776; [1998] 3 All ER 545, HL(E)
        Bunn v British Broadcasting Corpn [1998] 3 All ER 552
        Marcel v Comr of Police of the Metropolis [1992] Ch 225; [1992] 2 WLR 50; [1992]
            1 All ER 72, CA
        R v Keane [1994] 1 WLR 746; [1994] 2 All ER 478, CA
    B   R v Secretary of State for the Home Department, Ex p Hickey (No 2) [1995] 1 WLR
            734; [1995] 1 All ER 490, DC
        R (Green) v Police Complaints Authority [2002] EWCA Civ 389; The Times, 6 May
            2002, CA
        Taylor v Director of the Serious Fraud O±ce [1999] 2 AC 177; [1997] 4 All ER 887,
            CA; [1999] 2 AC 177; [1998] 3 WLR 1040; [1998] 4 All ER 801, HL(E)
        Three Rivers District Council v Governor and Company of the Bank of England
    C       [2002] EWHC 2309 (Comm)
        Three Rivers District Council v Governor and Company of the Bank of England
            (No 4) [2002] EWCA Civ 1182; [2003] 1 WLR 210; [2002] 4 All ER 881, CA
        Woolgar v Chief Constable of Sussex Police [2000] 1 WLR 25; [1999] 3 All ER 604,
            CA

        No additional cases were cited in argument or referred to in the skeleton arguments.
    D
        APPEALS from Judge Collins sitting at Central London County Court
           The claimants, Anthony Roy Frankson, Nicholas Martin Fryers and Gary
        Johns, brought claims for damages in the Central London County Court
        against the defendant, the Home O±ce, alleging that while they had been
        lawfully detained as prisoners at Wormwood Scrubs Prison they had been
    E
        assaulted at various times and on several occasions by a number of prison
        o±cers, including Peter Rowe, Timothy Davies and Darren Green; that the
        defendant and/or its senior prison o±cers and/or prison service managers
        had known of or been recklessly indi­erent to the existence of the pattern of
        violence, and, further or alternatively, had been negligent in relation to the
        claimantsÕ treatment. On 13 December 2002 Judge Collins granted the
        claimantsÕ application under CPR r 31.17 for disclosure of statements of
    F   prison o±cers made to the police under caution during their investigation of
        the alleged assaults, subject to conditions restricting the use to which the
        disclosed material could be put, made orders joining the prison o±cers as
        parties to the proceedings and gave the prison o±cers leave to appeal.
           By notices of appeal dated 10 January 2003 and 2 April 2003 the prison
        o±cers appealed on the grounds, inter alia, that the judge had erred (1) in his
    G   construction of the proper approach to CPR r 31.17(3) in that he had elided
        the separate exercises required to be carried out under subparagraphs (a) and
        (b), and thus had failed to consider the separate question to be considered,
        namely whether it was necessary to order disclosure in order to dispose fairly
        of the claim and whether to exercise his discretion accordingly; (2) by failing
        therefore to have regard to the high importance of the public interest in
        maintaining conÞdentiality in the information which the prison o±cers had
    H
        provided during the interviews; (3) by failing, notwithstanding his reference
        to the relevant authorities, to analyse properly the rationale underpinning
        the conÞdentiality of the information and therefore being in no sensible
        position to assess the strength of such public interest; (4) by failing to accept
        that, where similar allegations were made in future against prison o±cers by
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12      Filed 06/26/20 Page 4 of 22

       1954
       Frankson v Home Of®ce (CA)                                       [2003] 1 WLR
       Scott Baker LJ

       prisoners, prison o±cers would be reluctant to co-operate with the police        A
       by agreeing to be interviewed and/or make statements; and (5) by wrongly
       Þnding that the statements/interviews in question went to the central issues
       at large in the proceedings.
           The proceedings in respect of FranksonÕs claim were settled before the
       hearing of the appeal.
           The facts are stated in the judgment of Scott Baker LJ.
                                                                                        B
         Philip Havers QC for the prison o±cers.
         Tim Owen QC and Matthew Ryder for the claimants.
         The defendant and the Commissioner of Police of the Metropolis did not
       appear and were not represented.

                                                                    Cur adv vult        C
         8 May. The following judgments were handed down.

       SCOTT BAKER LJ
          1 Following complaints by prisoners at Wormwood Scrubs Prison of
       assaults on them by a number of prison o±cers, the police carried out a
       criminal investigation. In the course of it a number of prison o±cers, as        D
       suspects, were interviewed under caution. In the result some prosecutions
       and some convictions did follow, but not in the cases with which this case is
       concerned. However, several of the prisoners have pursued civil claims
       against the Home O±ce in respect of their complaints. The issue in this
       appeal is whether those interviews under caution should be disclosed to the
       relevant claimants. The issue came before Judge Collins in the Central
       London County Court, Þrst in the case of Abbey v Home O±ce on 3 May              E
       2002. Judge Collins found in favour of disclosure, but gave permission to
       appeal to the Court of Appeal because of the number of other pending
       actions and possible claims in which the same point was likely to arise. The
       Abbey case was, however, settled before the appeal was heard. The present
       case then came before Judge Collins on 13 December 2002. It raised the
       same point. Judge Collins again ordered disclosure, saying that the two          F
       judgments should be read together.
          2 The Commissioner of Police, from whom disclosure is sought, has
       taken a neutral stance. So has the Home O±ce, who are the defendants in
       the civil actions. The appellants are three prison o±cers, Rowe in the case of
       the claim by Fryers, and Green and Davies in the case of the claim by Johns.
       Fryers and Johns are the respondents to the appeal. The prison o±cers were
                                                                                        G
       joined in the proceedings for the purposes of resisting the applications for
       third party disclosure.
          3 It is necessary to begin by looking at the courtÕs power to order third
       party disclosure. Section 53 of the County Courts Act 1984, as amended by
       article 6(c) of the Civil Procedure (ModiÞcation of Enactments) Order 1998
       (SI 1998/2940) provides so far as is material:
                                                                                        H
           ÔÔ(2) On the application, in accordance with county court rules, of a
         party to any proceedings, a county court shall, in such circumstances as
         may be prescribed, have power to order a person who is not a party to the
         proceedings and who appears to the court to be likely to have in his
         possession, custody or power any documents which are relevant to an
      The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 5 of 22

                                                                                  1955
        [2003] 1 WLR                                      Frankson v Home Of®ce (CA)
                                                                       Scott Baker LJ

    A     issue arising out of the said claimÑ(a) to disclose whether those
          documents are in his possession, custody or power; and (b) to produce
          such of those documents as are in his possession, custody or power to the
          applicant or, on such conditions as may be speciÞed in the orderÑ(i) to
          the applicantÕs legal advisers; or (ii) to the applicantÕs legal advisers and
          any medical or other professional adviser of the applicant; or (iii) if the
    B
          applicant has no legal adviser, to any medical or other professional
          adviser of the applicant.ÕÕ
        There is a similar provision in section 34 of the Supreme Court Act 1981.
           4 Section 54(1) of the 1984 Act expressly provides that a court is not to
        make an order under section 53 if it considers that compliance with it, if
        made, would be likely to be injurious to the public interest. Section 54(2) is
    C
        the rule-making power.
           5 The relevant rule is CPR r 31.17. It provides:
             ÔÔ(1) This rule applies where an application is made to the court under
          any Act for disclosure by a person who is not a party to the proceedings.
             ÔÔ(2) The application must be supported by evidence.
             ÔÔ(3) The court may make an order under this rule only whereÑ(a) the
    D
          documents of which disclosure is sought are likely to support the case of
          the applicant or adversely a­ect the case of one of the other parties to the
          proceedings; and (b) disclosure is necessary in order to dispose fairly of
          the claim or to save costs.ÕÕ
        The remainder of the rule is not relevant for the purposes of this appeal.
           6 It was common ground before the judge that the interviews met the
    E   test of relevance in paragraph (3)(a) above. The issue was whether
        disclosure was necessary in the terms of paragraph (3)(b) and whether the
        judge should exercise the discretion, that was undoubtedly given by the
        opening words of paragraph (3), in favour of disclosure.
           7 The prison o±cersÕ argument on the facts runs thus. Prison o±cers
        are particularly vulnerable to the kind of accusations that have been made in
        the present case. Quite frequently allegations are made against prison
    F   o±cers by prisoners. Sometimes individual o±cers are identiÞed; sometimes
        not. This may result in the police interviewing all the o±cers who were on
        duty at the relevant time. Prison o±cers invariably agree to assist the police
        in their investigations and to be interviewed. It is very much in the public
        interest that this assistance should continue. It is said that in the vast
        majority of cases complaints by prisoners do not lead to prosecution of
    G   prison o±cers and even where charges are preferred the conviction rate is
        very low. In the present cases the prison o±cers were interviewed under
        caution but no charges were brought. Mr Havers, for the prison o±cers,
        pointed out that prison o±cers are particularly vulnerable to unfounded
        allegations by prisoners and that things may be said in answer to questions
        by the police that could support a case that a prisoner later chooses to bring,
        for example that the o±cer questioned or a colleague was on duty at the
    H
        particular time. There are others too in public sector employment who are
        in a similarly vulnerable position, for example immigration o±cers or care
        workers. When someone is interviewed under caution the questions are
        answered in circumstances of conÞdentiality and these prison o±cers were
        entitled to believe that their answers would not see the light of day except in
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12      Filed 06/26/20 Page 6 of 22

       1956
       Frankson v Home Of®ce (CA)                                         [2003] 1 WLR
       Scott Baker LJ

       the event of criminal proceedings. The words of the caution, so it was              A
       submitted, emphasise this. These are:
            ÔÔYou do not have to say anything. But it may harm your defence if you
          do not mention when questioned something which you later rely on in
          court. Anything you do say may be given in evidence.ÕÕ
          8 The contrary argument for the prisoners is that they too are in an             B
       extremely vulnerable position and it is critical that any evidence supporting
       their claims should be available for the court to consider. No unnecessary
       hurdle should be put in the way of a prisoner who may have a perfectly good
       civil claim. This is particularly important bearing in mind many prisoners
       will start with credibility problems because of the very fact that they are
       prisoners and that they have criminal records. Little can be read into the
       CrownÕs decision not to prosecute, because criminal charges will only be            C
       brought if there is a good prospect of conviction. What the prison o±cers
       said in interview may well turn out to be crucial to the success of a civil claim
       against the Home O±ce.
          9 CPR r 31.17 applies, as paragraph (1) makes clear, when disclosure is
       sought by a person who is not a party to the proceedings. Many and varied
       circumstances are envisaged. Examples that come readily to mind are                 D
       records held by local authorities about children, police accident reports in
       road tra±c cases and documents held by bodies such as the Health and
       Safety Executive, hospitals and so forth. It is important to emphasise that
       disclosure is sought against the commissioner as a non-party to the
       proceedings and it is disclosure against non-parties to which CPR r 31.17 is
       directed. Had the prison o±cers been defendants instead of, or in addition
       to, the Home O±ce the ordinary rules for disclosure between parties would           E
       have applied but the prison o±cers could have applied to withhold
       disclosure or inspection under CPR r 31.19. CPR r 31.19(1) provides that a
       person may apply, without notice, for an order permitting him to withhold
       disclosure of a document on the ground that disclosure would damage the
       public interest.
          10 The word ÔÔonlyÕÕ in rule 31.17(3) emphasises that disclosure from            F
       third parties is the exception rather than the rule. Disclosure will not be
       routinely ordered but only where the conditions there speciÞed are met. The
       Þrst condition in paragraph (3)(a) is that the documents sought are likely to
       support the case of the applicant or adversely a­ect the case of one of the
       other parties. In other words they must have a potentially relevant bearing
       on one or more of the live issues in the case. The question is whether they are
       likely to help one side or the other. In Three Rivers District Council v            G
       Governor and Company of the Bank of England (No 4) [2003] 1 WLR 210
       Chadwick LJ, giving the judgment of the court, explored in some depth
       the meaning of the word ÔÔlikelyÕÕ in this rule before concluding, at p 225,
       para 32:
             ÔÔIn those circumstances, unless there were reasons which compelled a
                                                                                           H
          di­erent conclusion, we would think it right to reject the submission that
          the work ÔlikelyÕ, in the context of the threshold condition in
          rule 31.17(3)(a), means Ômore probable than notÕ; and to hold that the
          word has, in that context, the meaning Ômay wellÕ which this court
          thought it should bear in rule 31.16(3)(a) and (b). We are not persuaded
      The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 7 of 22

                                                                                     1957
        [2003] 1 WLR                                         Frankson v Home Of®ce (CA)
                                                                          Scott Baker LJ

    A      that there are reasons which compel a di­erent conclusion. Indeed, it
           seems to us that the reasons which led this court to reach the conclusion
           which it did in Black v Sumitomo Corpn [2002] 1 WLR 1562 have equal
           force in the context of rule 31.17(3)(a).ÕÕ
        He went on to say, at p 226, para 33:
              ÔÔWe think that the word ÔlikelyÕ, when used in the Civil Procedure
    B
           Rules, connotes a rather higher threshold of probability than merely
           Ômore than fancifulÕ. But a prospect may be more than fanciful without
           reaching the threshold of Ômore probable than notÕ.ÕÕ
           11 It was agreed in the present case that the necessary threshold was
        met and the issue was whether the second condition was satisÞed and the
        judgeÕs overall discretion should be exercised in favour of making an order.
    C
           12 Given agreement that the interview records passed the relevance test
        in sub-paragraph (a), the judge had Þrst to consider whether disclosure was
        necessary in order to dispose fairly of the claim or to save costs. I think it is
        important to bear in mind that this condition only falls for consideration
        when the relevant condition in (a) has been satisÞed. Condition (b) must
        therefore be construed in that context. In my judgment this condition is
    D   focusing on the necessity of disclosure because third party disclosure ought
        not to be ordered by the court if it is not necessary to do so. Like condition
        (a), condition (b) is also focusing on the particular case before the court. At
        this point the judge has to ask himself the question whether the disclosure is
        needed to dispose fairly of the claim or to save costs. There may, for
        example, be another route to obtain the necessary information, or making
        an order at the particular stage the proceedings have reached may add to the
    E
        costs rather than save costs.
           13 The third and Þnal stage under rule 31.17(3) is for the court to
        exercise its discretion whether or not to make an order. Here, wider
        considerations may come into play, but the court only reaches this stage if
        the two conditions in (a) and (b) are met. It is at this point, in my judgment,
        that public interest considerations fall to be taken into account and, if
    F   necessary, to be balanced. Two competing public interests have been
        identiÞed in the present case, on the one hand the public interest of
        maintaining the conÞdentiality of those who make statements to the police
        in the course of a criminal investigation, and on the other the public interest
        of ensuring that as far as possible the courts try civil claims on the basis of all
        the relevant material and thus have the best prospect of reaching a fair and
        just result.
    G
           14 These two public interests, which in this case compete, have been
        clearly identiÞed in authority. In Taylor v Director of the Serious Fraud
        O±ce [1999] 2 AC 177, 211 Lord Ho­mann said:
              ÔÔMany people give assistance to the police and other investigatory
           agencies, either voluntarily or under compulsion, without coming within
           the category of informers whose identity can be concealed on grounds of
    H
           public interest. They will be moved or obliged to give the information
           because they or the law consider that the interests of justice so require.
           They might naturally accept that the interests of justice may in the end
           require the publication of the information or at any rate its disclosure to
           the accused for the purposes of enabling him to conduct his defence. But
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12      Filed 06/26/20 Page 8 of 22

       1958
       Frankson v Home Of®ce (CA)                                        [2003] 1 WLR
       Scott Baker LJ

         there seems to me no reason why the law should not encourage their               A
         assistance by o­ering them the assurance that, subject to these overriding
         requirements, their privacy and conÞdentiality will be respected.ÕÕ
       In the same case Lord Hope of Craighead said, at p 219:
             ÔÔThose who provide information to investigators usually do so in the
         belief, which may or may not be expressed by them, that the information
                                                                                          B
         is being given out of a sense of public duty and in conÞdence.ÕÕ
       And, at p 219: ÔÔI do not think that it is possible to overstate the importance,
       in the public interest, of ensuring that material which is disclosed in criminal
       proceedings is not used for collateral purposes.ÕÕ
          15 The other public interest was identiÞed by Sir Christopher Slade in
       Marcel v Comr of Police of the Metropolis [1992] Ch 225, 263:
                                                                                          C
            ÔÔAs Sir Nicolas Browne-Wilkinson V-C recognised, there is a basic
         public interest in ensuring a fair trial on full evidence. In his words, ante,
         p 239: ÔAnything which prevents the full facts coming before the court
         may lead to injustice through failure to protect the litigantsÕ rightsÕ.ÕÕ
       Sir Christopher Slade continued, at p 265:
                                                                                          D
            ÔÔI of course accept that there is a public interest in ensuring a proper
         observance by the police of the obligation of conÞdentiality in respect of
         documents seized under relevant powers. It is the existence of this
         obligation which, in my judgment, alone gives rise to a cause of action at
         the suit of the person from whom the documents were seized in cases
         where the police use or propose to use them otherwise than for police
         purposes at a time when they are still properly retaining them. I cannot,        E
         however, see why that public interest should in all cases and in all
         circumstances outweigh the public interest in ensuring a full and fair trial
         on full evidence in cases where the police have seized documents under
         Part II of the Police and Criminal Evidence Act 1984 and wish to use them
         for the purpose of assisting the supposed victim of an alleged crime to
         obtain a fair trial of a claim for damages in a civil case on full evidence.
                                                                                          F
         Everything must depend on the circumstances of the particular case.ÕÕ
          16 The critical question in the present case, so it seems to me, is how
       the court should approach balancing those competing public interests. In
       other words how the court should exercise its residual discretion under
       rule 31.17(3).
          17 Some assistance is to be found in the authorities, although none of
                                                                                          G
       them deals speciÞcally with both the public interests that compete in the
       present case. A helpful starting point is Attorney General v Guardian
       Newspapers (No 2) [1990] 1 AC 109 (the ÔÔSpycatcherÕÕ case). Lord Go­ of
       Chieveley, when describing the principles which limit the general principle
       of conÞdentiality, put the position succinctly as follows, at p 282:
            ÔÔThe third limiting principle is of far greater importance. It is that,
                                                                                          H
         although the basis of the lawÕs protection of conÞdence is that there is a
         public interest that conÞdences should be preserved and protected by the
         law, nevertheless that public interest may be outweighed by some other
         countervailing public interest which favours disclosure. This limitation
         may apply, as the learned judge pointed out, to all types of conÞdential
      The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 9 of 22

                                                                                   1959
        [2003] 1 WLR                                       Frankson v Home Of®ce (CA)
                                                                        Scott Baker LJ

    A     information. It is this limiting principle which may require a court to
          carry out a balancing operation, weighing the public interest in
          maintaining conÞdence against a countervailing public interest favouring
          disclosure.ÕÕ
        Lord Gri±ths, in the same case, likewise recognised the possibility of
        countervailing public interests and the need to balance one against the other.
    B   He said, at p 268:
             ÔÔThe courts have, however, always refused to uphold the right to
          conÞdence when to do so would be to cover up wrongdoing. In Gartside
          v Outram (1857) 26 LJ Ch 113, it was said that there could be no
          conÞdence in iniquity. This approach has been developed in the modern
          authorities to include cases in which it is in the public interest that the
    C     conÞdential information should be disclosed: see Initial Services Ltd v
          Putterill [1968] 1 QB 396, Belo­ v Pressdram Ltd [1973] 1 All ER 241
          and Lion Laboratories v Evans [1985] QB 526. This involves the judge in
          balancing the public interest in upholding the right to conÞdence, which is
          based on the moral principles of loyalty and fair dealing, against some
          other public interest that will be served by the publication of the
    D     conÞdential material. Even if the balance comes down in favour of
          publication, it does not follow that publication should be to the world
          through the media. In certain circumstances the public interest may be
          better served by a limited form of publication perhaps to the police or
          some other authority who can follow up a suspicion that wrongdoing
          may lurk beneath the cloak of conÞdence. Those authorities will be under
          a duty not to abuse the conÞdential information and to use it only for the
    E     purpose of their inquiry. If it turns out that the suspicions are without
          foundation, the conÞdence can then still be protected . . .ÕÕ
           18 In this regard it is of some importance to look at the terms of the
        orders made by the judge in the present case. These include that: (a) the
        transcripts are to be used solely for the purposes of inspection, drafting of
        witness statements and preparation for trial; (b) no one provided with the
    F   transcripts is to disclose their contents to anyone save for the above
        purposes; (c) there is a strict limitation on the persons to whom copies of the
        transcripts may be provided; (d) the transcripts are not to be treated as
        coming into the public domain, and no use is to be made of them that will
        result in their coming into the public domain without the consent of the
        prison o±cers or the order of the court. What this illustrates is that the court
    G   has retained strict control over the use to which the disclosed material can be
        put and has maintained, as far as possible, the conÞdentiality in it. The
        orders are drawn in such a way as to maintain the courtÕs control over what
        use is made of the material at trial. The judge could, for example, control
        cross examination on the statements at the trial. Thus, as Mr Owen, for the
        claimants, put it, this is not a case of routine or uncontrolled disclosure.
           19 It is also pertinent to point out that the prison o±cers did not, as they
    H
        could have done, invite the judge to look at the material before making a
        decision. Had this been done, the judge would have been better equipped to
        decide the issues under CPR r 31.17(3)(a) (which was conceded) and (b).
        However, the prison o±cers chose to have the point decided on the question
        of principle. I shall return to this later.
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12     Filed 06/26/20 Page 10 of 22

       1960
       Frankson v Home Of®ce (CA)                                       [2003] 1 WLR
       Scott Baker LJ

          20 It is necessary next to look at those authorities that deal with the       A
       conÞdentiality of statements made to the police. The Þrst is Bunn v British
       Broadcasting Corpn [1998] 3 All ER 552. In that case the plainti­ was tried
       for conspiracy to defraud. During the trial reference was made by the
       prosecution to admissions made by him during an interview under caution
       by the police. He su­ered a heart attack, and the jury was discharged. There
       was no second criminal trial because further proceedings were stayed on the
                                                                                        B
       grounds of oppression and abuse of process. The Þrst defendant made a
       programme about the work of the Serious Fraud O±ce. The scheduled
       broadcast made a case that there were reasonable grounds for pursuing a
       second trial and referred to admissions made by the plainti­ when
       interviewed by the police. The second defendant had already published a
       book that contained the statements made by the plainti­ to the police and
       over 2,000 copies had been sold. The plainti­ sought injunctions restraining     C
       the defendants from including in the broadcast and the book any material
       disclosed during the police interviews on the ground that what he had said to
       the police was the subject of a conÞdentiality obligation which precluded its
       use other than for the purposes for which it was provided i e in the criminal
       trial. The claim failed because the material was already in the public
       domain. Lightman J said, at p 556:
                                                                                        D
            ÔÔThere is apparently no authority directly addressing the status of
         statements made by accused under caution to the police, but I have no
         doubt that by reason of the relationship between the police and the
         accused such a statement enjoys conÞdentiality. It is provided by the
         accused (as well as to advance the interests of the accused) to assist
         the police in their investigation and in the decisions to be made as to the
                                                                                        E
         courses to be taken in any subsequent prosecution. I do not see why any
         distinction is to be drawn between information provided by informants
         (which are clearly conÞdential) and information provided by accused
         persons. It is clearly implicit in the relationship between the parties that
         the information is to be used only for the purposes for which it is provided
         and not for extraneous purposes, e g to leak to the press or anyone else
         whether for valuable consideration or otherwise. The caution under             F
         which it is taken warns the accused that if made the statement may be
         used for the purpose of proceedings, not that the statement is to be at the
         free disposal for any purpose of the police or anyone into whose hands it
         may fall.ÕÕ
          21 Mr Havers relied strongly on the fact that the prison o±cers in the
       present case were interviewed under caution. I am not persuaded that this        G
       factor is as critical as he suggested. Mr Owen submitted that it is di±cult
       to see why the fact of being interviewed under caution enhances the
       conÞdentiality. The words of the caution make no promise or representation
       that the contents of the interview will be used only in a criminal trial.
          22 In Woolgar v Chief Constable of Sussex Police [2000] 1 WLR 25 a
       registered nurse who was the matron of a nursing home was arrested after a
                                                                                        H
       patient died in her care. She was interviewed by the police under caution. At
       the conclusion of the investigations there was insu±cient evidence to charge
       her with any criminal o­ence. The local health authorityÕs registration and
       inspection unit, which was concerned with other allegations against her,
       however, referred the matter to the nursing regulatory body who contacted
       The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 11 of 22

                                                                                   1961
         [2003] 1 WLR                                       Frankson v Home Of®ce (CA)
                                                                         Scott Baker LJ

    A    the police for the relevant information. The police followed their ordinary
         practice and sought the plainti­Õs authority to disclose a transcript of the
         interview to the regulatory body but she refused her consent. Astill J refused
         an injunction restraining disclosure and his decision was upheld by the Court
         of Appeal.
            23 As in the present case, the court had to conduct a balancing exercise
         between two public interests that pull in di­erent directions. One was the
     B
         same public interest that arises in the present case, the need to protect the
         privacy and conÞdentiality of those giving information to the police. But
         the other was di­erent. There the countervailing public interest was the
         protection of health and safety. Procedurally too the matter came before
         the court in a di­erent way namely as an application for an injunction to
         prevent disclosure, whereas here the court has to apply CPR r 31.17 and in
    C    particular the discretion in CPR r 31.17(3).
            24 Kennedy LJ, in the course of giving judgment with which both the
         other members of the court agreed, said, at p 29:
              ÔÔUndoubtedly when someone is arrested and interviewed by the police
           what he or she says, is conÞdential. Plainly it may be used in the course of
           a criminal trial if charges are brought arising out of that investigation, but
    D      if it is not so used the person interviewed is entitled to believe that,
           generally speaking, his or her conÞdence will be respected. If authority be
           required for that proposition, it can be found in Taylor v Director of the
           Serious Fraud O±ce [1999] 2 AC 177, but, as all of the authorities cited
           to us indicate, there are exceptional circumstances which justify the
           disclosure by the police, otherwise than in the course of a criminal trial, of
     E     what has been said by a suspect during the course of an interview in
           circumstances where the suspect, or former suspect, does not consent to
           such disclosure.ÕÕ
         Kennedy LJ went on to say that the question that arose in that case was
         whether, if the regulatory body of the suspectÕs profession investigating
         serious allegations made a formal request to the police for disclosure of what
     F   was said in interview, the public interest in the proper working of the
         regulatory body was such as to justify disclosure of the material sought.
            25 Neither counsel was able to Þnd any other authority in which
         Kennedy LJÕs reference to ÔÔexceptional circumstancesÕÕ could be found. I do
         not think too much should be read into these words. All Kennedy LJ was
         doing was emphasising the general rule that the conÞdentiality should be
         maintained and that good reason was required to override it. Mr Havers
    G    relied on Kennedy LJÕs reference to exceptional circumstances as the basis
         for his argument that the prison o±cersÕ right to conÞdentiality is of special
         importance where a suspect is interviewed under caution. Indeed, he
         submitted, the expression means what it says and that there are quite simply
         no exceptional circumstances in the present case. For my part I do not think
         Kennedy LJ was doing other than using ÔÔexceptional circumstancesÕÕ as a
    H    shorthand expression for indicating that the general rule should not readily
         be overridden. This seems to me to be clear when one looks at the way in
         which he approached his conclusion [2000] 1 WLR 25, 36 where he said:
              ÔÔEssentially Mr WadsworthÕs submission was and is that when the
           plainti­ answered questions when interviewed by the police she did so in
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12     Filed 06/26/20 Page 12 of 22

       1962
       Frankson v Home Of®ce (CA)                                        [2003] 1 WLR
       Scott Baker LJ

         the reasonable belief that what she said would go no further unless it was       A
         used by the police for the purposes of criminal proceedings. The caution
         administered to her so indicated, and in order to safeguard the free ßow of
         information to the police it is essential that those who give information
         should be able to have conÞdence that what they say will not be used for
         some collateral purpose. However, in my judgment, where a regulatory
         body such as the UKCC, operating in the Þeld of public health and safety,
                                                                                          B
         seeks access to conÞdential material in the possession of the police, being
         material which the police are reasonably persuaded is of some relevance
         to the subject matter of an inquiry being conducted by the regulatory
         body, then a countervailing public interest is shown to exist which, as in
         this case, entitles the police to release the material to the regulatory body
         on the basis that, save in so far as it may be used by the regulatory body for
         the purposes of its own inquiry, the conÞdentiality which already attaches       C
         to the material will be maintained.ÕÕ
       And a little later, at p 36h: ÔÔObviously in each case a balance has to be
       struck between competing public interests, and at least arguably in some
       cases the reasonableness of the police view may be open to challenge.ÕÕ
          26 In my judgment the correct approach, which I believe to be
       consistent with Kennedy LJÕs approach in the Woolgar case, is that one has         D
       to look and see whether there is another public interest which on the facts
       of the particular case assumes an even greater importance than the need
       to maintain the conÞdentiality of those who assist the police in their
       inquiries.
          27 In R v Secretary of State for the Home Department, Ex p Hickey
       (No 2) [1995] 1 WLR 734 the applicants had applied to the Secretary of
                                                                                          E
       State to refer their convictions to the Court of Appeal under section 17 of the
       Criminal Appeal Act 1968. The issue was whether they should have been
       given fuller disclosure of the information obtained from the police
       investigations ordered by the Secretary of State. The Divisional Court held
       that those in the shoes of the applicants should be able to make
       representations about material which had been received by the Secretary of
       StateÕs inquiry in advance of his decision as to referral and that there should    F
       be su±cient disclosure to ensure that the individual could present properly
       his best case. Simon Brown LJ said, at p 745:
            ÔÔThe next public interest concern urged by the Secretary of State is that
         of conÞdentiality. This plainly goes rather to the level of disclosure
         required than to when it is given, although to some extent these issues
         overlap: the greater the disclosure the more likely it will attract a detailed   G
         and thus time-consuming response. The Secretary of StateÕs evidence
         warns of grave di±culties in adopting the procedures proposed by the
         applicants. It is said that they would risk compromising an implicit duty
         of conÞdentiality to witnesses who assist in the Secretary of StateÕs
         inquiries, that witnesses have expectations of privacy, and that ÔIf the
         Secretary of State were to operate a procedure involving, overall, a
                                                                                          H
         signiÞcantly greater degree of openness towards petitioners, expectations
         [of witnesses] would be di­erent. Whatever formal safeguards for
         conÞdentiality were adopted under such a procedure, it seems likely that
         in fact potential witnesses and informants would be altogether more
         cautious, and that some would be reluctant to come forward or to answer
       The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 13 of 22

                                                                                   1963
         [2003] 1 WLR                                      Frankson v Home Of®ce (CA)
                                                                        Scott Baker LJ

    A       questions.Õ I confess to Þnding all this wholly unpersuasive, and certainly
            an insu±cient basis for maintaining in place what I regard as the
            signiÞcantly too closed procedure presently operated. I have no doubt
            that fairness requires not merely prior disclosure but a substantial
            increase in the level of disclosure made. The Secretary of State accepts
            that in none of the present cases was any speciÞc assurance of
            conÞdentiality given to anyone participating in the police inquires. As it
     B
            seems to me, it seldom will be. We are told indeed that lay witnesses in
            these inquiries make formal witness statements: they must accordingly
            recognise at least the possibility of being called in further legal
            proceedings. A plea for some general principle of conÞdentiality to
            encourage co-operation with police inquiries is thus unconvincing.
            Essentially, as the applicants submit, it invites the creation of something
    C       akin to the very public interest immunity class claim which the House of
            Lords so recently abolished in R v Chief Constable of West Midlands
            Police, Ex p Wiley [1995] 1 AC 274.ÕÕ
         A little later he said, at p 746:
               ÔÔAll that I have thus far said with regard to conÞdentiality goes to the
    D       vast majority of police inquires. Obviously, there may be exceptional
            cases where a di­erent approach is justiÞable. If, for example,
            information is elicited from an informer, that clearly would be protected
            on a conventional public interest immunity basis. Similarly if the
            Secretary of State perceives a real risk of intimidation, and I well
            recognise this will on occasions occur in an e­ort to persuade witnesses to
            change their evidence, such a risk should properly be reßected in the level
     E      of disclosure decided upon: witnesses must above all be kept safe. But
            these sorts of concerns should, in my judgment, be met on an ad hoc basis.
            I cannot accept that they arise commonly enough to justify distorting the
            whole process.ÕÕ
            28 Simon Brown LJ thus distinguished between the general and the
         particular. A general public interest of conÞdentiality in what was said to
     F   the police was clearly quite easily overridden in the circumstances with
         which that case was dealing, but he envisaged what he described as
         exceptional cases e g information supplied by informants or where witnesses
         might be pressurised. The strength of the conÞdentiality is dependent on the
         particular circumstances of the case.
            29 Simon Brown LJ revisited what he had said in the Hickey case in R
    G    (Green) v Police Complaints Authority [2002] EWCA Civ 389; The Times,
         6 May 2002. Mr Green was hit by an unmarked police car and severely
         injured. He made a formal complaint which was investigated by the Police
         Complaints Authority (ÔÔPCAÕÕ), the basis being that the driver of the police
         car had been attempting to kill him. After investigation had been completed
         the PCA refused Mr GreenÕs request for disclosure of various documents.
         These were, essentially, eye witness accounts of the incident and expertsÕ
    H
         reports based on investigations of the scene. Mr Green succeeded on an
         application for judicial review, Moses J holding that in principle the
         documents were disclosable. The Court of Appeal, however, allowed the
         appeal not on the issue of conÞdentiality but on other grounds. Simon
         Brown LJ said, at paragraph 40:
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12     Filed 06/26/20 Page 14 of 22

       1964
       Frankson v Home Of®ce (CA)                                       [2003] 1 WLR
       Scott Baker LJ

            ÔÔTrue it is, as Mr Gordon and Mr Clayton point out, that a series of        A
         recent cases have tended to deprecate the value of conÞdentiality in
         witness statements. In R v Chief Constable of West Midlands Police,
         Ex p Wiley [1995] 1 AC 274 the House of Lords held that public interest
         immunity does not generally attach to such statements obtained during a
         police complaint investigation. The Divisional Court in R v Secretary of
         State for the Home Department, Ex p Hickey (No 2) [1995] 1 WLR 734
                                                                                         B
         was unimpressed by the Home SecretaryÕs plea of conÞdentiality in
         support of the procedures then governing the exercise of his power under
         section 17 of the Criminal Appeal Act 1968 to refer criminal convictions
         back to the Court of Appeal. Turner J, citing HickeyÕs case, in R v
         Criminal Injuries Compensation Authority, Ex p Leatherland The Times,
         12 October 2000 likewise thought conÞdentiality no basis for refusing
         disclosure of witness statements in the context of Criminal Injury              C
         Compensation Authority proceedings. Mr Clayton relies most strongly
         on what I myself said in HickeyÕs case, at p 745.ÕÕ
          30 He then cited the passage from his judgment in the Hickey case
       [1995] 1 WLR 734, 745 to which I have already referred before continuing:
            ÔÔ41. All that, of course, was subject to there being Ôexceptional cases
                                                                                         D
         where a di­erent approach is justiÞableÕ, such as informer cases and cases
         where Ôthe Secretary of State perceives a real risk of intimidation [which]
         will on occasions occur in an e­ort to persuade witnesses to change their
         evidenceÕ.
            ÔÔ42. I see no reason whatever to depart from the view I expressed in
         HickeyÕs case. It is important, however, to recognise two things: Þrstly, as
         Mr Norman explains, that vulnerable witnesses gain some measure of              E
         reassurance if told that their statements will only be used in the event of a
         prosecution (or, presumably, disciplinary proceedings); secondly, that
         HickeyÕs case was decided in a very di­erent context, namely in the
         interests of those claiming to have su­ered a miscarriage of justice.ÕÕ
         31 Hale LJ saw conÞdentiality as a particular rather than a general
       objection to disclosure. She said:                                                F

             ÔÔ83. ConÞdentiality is a di­erent problem. People who give evidence
         to the investigating o±cer cannot be given a complete guarantee of
         conÞdentiality because their evidence may be needed to prove either a
         criminal or a disciplinary case. But a general promise of conÞdentiality
         unless their evidence is required for this purpose means that exculpatory
         evidence will normally be conÞdential while incriminating evidence will         G
         not. In other words, there is a real risk that conclusions favourable to the
         o±cer (and hence adverse to the complainant) may be based upon
         evidence which will not be disclosed, whereas the evidence for any
         proceedings against him would ultimately and correctly have to be
         disclosed. This is scarcely likely to serve any of the purposes for which the
         complaints procedure exists. What complainant, or member of the
                                                                                         H
         public, would be reassured by a statement that the investigating o±cer (or
         the PCA) has been satisÞed, as a result of information from an anonymous
         source, that no action should be taken on the complaint, especially where
         it appeared that the anonymous source was another police o±cer? It is
         di­erent, of course, if there are particular reasons for conÞdentiality,
       The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 15 of 22

                                                                                    1965
         [2003] 1 WLR                                        Frankson v Home Of®ce (CA)
                                                                          Scott Baker LJ

    A      for example, where a witness fears reprisals or has a close personal
           relationship with the complainant, or where disclosure would prejudice
           covert police operations.
              ÔÔ84. I would not, therefore, see conÞdentiality as a general rather than
           a particular objection to disclosure. In the present state of the criminal
           law, however, contamination must be regarded as a general objection to
           disclosure until prosecution has been ruled out or concluded.ÕÕ
     B
             32 Two points, in particular, arise from this passage. First, Hale LJ
         recognises that there may be reasons that are speciÞc to the particular case
         why maintaining the conÞdence is of special importance to the individual
         who supplied the material to the police. Second, if prison o±cers are
         routinely protected from disclosure, situations could easily arise where they
    C
         readily agreed to disclose in the event that disclosure might help their case
         but hide behind the cloak of conÞdentiality when it might not.
             33 Mr Havers submitted that interviews of suspects play an essential
         part in the criminal justice system. It is in the public interest that the police
         should obtain the fullest information so that charges may be brought when
         they should be and not when they should not. Nothing should be done that
         is likely to discourage a suspect from answering police questions. The police
    D    need to be able to follow up all available lines of inquiry. What a suspect
         says will often lead the police on to consider the involvement of others in the
         crime they are looking into. Suspects should not be looking over their
         shoulders at uses outside the criminal process to which their information
         may be put. The caution, he argued, gives the suspect an implied assurance
         that the answers will not be used for any purpose outside the criminal
     E   process. A witness who is being interviewed, but not under caution, does not
         receive this implied assurance. In short, a public interest of the highest order
         arises in the need to obtain the fullest and unreserved co-operation from
         suspects who are interviewed under caution. That is not the end of the
         matter because there is also the suspectÕs private interest to consider. When
         the suspect had questions put to him there was some element of compulsion
         in answering them because if he did not it might harm his defence in a
     F   subsequent criminal trial.
             34 Mr Havers argued that the position is comparable to the privilege of
         a defendant talking to his lawyers. He contended, picking up the reference
         from Kennedy LJ in Woolgar v Chief Constable of Sussex Police [2000]
         1 WLR 25, that there have to be exceptional circumstances or reasons for
         overriding the conÞdentiality protection that the law otherwise gives to
    G    those interviews. Prisoners making civil claims against prison o±cers are, he
         submitted, a regrettably familiar occurrence. The interests of justice in this
         case do not begin to amount to exceptional circumstances. In the Woolgar
         case there were exceptional circumstances but this case falls on the other
         side of the line. I cannot accept Mr HaversÕs argument. He is elevating
         Kennedy LJÕs reference to ÔÔexceptional circumstancesÕÕ to a level beyond that
         which was intended.
    H
             35 It is, in my judgment, clear beyond doubt that conÞdentiality
         attaches to what is said to the police in the course of a criminal investigation
         and that this applies whether the person giving the information is a suspect
         who is interviewed under caution or merely a potential witness. For my part
         I cannot see any distinction in principle. However, the point may be reached
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12     Filed 06/26/20 Page 16 of 22

       1966
       Frankson v Home Of®ce (CA)                                        [2003] 1 WLR
       Scott Baker LJ

       where the court has to conduct a balancing exercise between the public             A
       interest in maintaining this conÞdentiality and some other public interest.
       The weight to be attached to the conÞdentiality will at this point depend very
       much on the particular circumstances in which the material sought was
       obtained. Mr Owen suggested there are four categories of case. In the Þrst
       category, at the top of the scale as it were, is the informer. Here the
       assumption is that there will be no disclosure; the public interest in
                                                                                          B
       maintaining conÞdentiality trumps most other circumstances. The next
       category is where the witness is willing to make a statement but only on the
       basis of not giving evidence. In such a case the statement goes into the
       unused material. The third category is what I would call the ordinary
       witness statement where the witness is willing for the document to be
       disclosed for the criminal proceedings and is aware that it may also be used
       for civil or regulatory proceedings. In other words the statement may              C
       become useable for purposes beyond the criminal trial. The fourth category
       is where a suspect is interviewed under caution. It is di±cult, submitted
       Mr Owen, to see why this category should entail conÞdentiality at all. Such
       conÞdentiality as is attracted is of a low order and easily displaced. For my
       part I do not think any rigid categorisation is particularly helpful; the weight
       depends on the circumstances of the particular case.
                                                                                          D
          36 As mentioned earlier, the problem that arises in this case is likely to
       arise also in other areas of public sector employment and indeed there will,
       in principle, be similar problems in entirely di­erent situations where third
       parties to civil proceedings have been interviewed by the police about issues
       which touch on the subject matter of the action. That is why, during the
       course of argument I asked counsel about the situation in road tra±c cases.
       Police attend the scene of an accident, witnesses are interviewed and make         E
       written statements. Anyone suspected of driving without due care and
       attention, or any other o­ence, is most probably interviewed under caution
       and yet the police report, which contains all this material is routinely
       disclosed to the parties. Counsel have been unable to unearth any statutory
       authority for such disclosure. What one asks, of the conÞdentiality
       attaching to what was said to the police? Counsel helpfully produced for the
                                                                                          F
       court a copy of p 418 of the ÔÔLaw SocietyÕs GazetteÕÕ for August 1967
       reciting a memorandum of the Joint Committee of the General Council of
       the Bar and the Law Society produced in March 1966, accepted by the
       Home O±ce, which endorsed routine disclosure and which, as far as I am
       aware, has remained the practice ever since. The existence of this practice
       suggests that the weight of conÞdentiality to be attached to statements made
       to the police in such circumstances is low. However, if for some reason in a       G
       particular case the weight of conÞdentiality to be attached to a statement
       was regarded as su±ciently heavy to justify withholding disclosure, then no
       doubt the court could be asked to rule on the matter. In my judgment the
       practice in road tra±c cases simply emphasises that ordinarily civil actions
       should be tried on the basis of full and complete information and that it is
       necessary to consider the facts of the individual case before deciding whether
                                                                                          H
       the public interest in maintaining conÞdentiality is of overriding importance.
          37 I agree with the submission of Mr Owen that section 54(1) of the
       County Courts Act 1984 adds nothing to the exercise of the judgeÕs
       discretion in the circumstances of the present case. A public interest
       immunity claim under section 54(1) is ordinarily dealt with by an
       The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 17 of 22

                                                                                     1967
         [2003] 1 WLR                                        Frankson v Home Of®ce (CA)
                                                                          Scott Baker LJ

    A    application under CPR r 31.19. No such application was made here.
         Mr Owen submitted that it was open to the judge to have required the
         documents to be disclosed to him by the section 54 route but that he did not
         do so. Mr Havers pointed out that no application was made under
         CPR r 31.19 (the route for dealing with a public interest immunity claim)
         and did not accept that the judge was entitled to look at the material.
         I express no view on the matter but draw attention to Tomlinson JÕs
     B
         observation in Three Rivers District Council v Governor and Company of
         the Bank of England [2002] EWHC 2309 (Comm) at [3] where he said he
         did not see any scope within CPR r 31.17 for an inspection to ascertain
         actual relevance when it is potential relevance which is the threshold that
         must be overcome. Be that as it may, the judge in the present case speciÞcally
         asked counsel then acting for the prison o±cers to invite him to inspect the
    C    documents but counsel elected not to do so, and it was conceded that they
         met the test of relevance under CPR r 31.17(3)(a).
             38 Tomlinson J said in the Three Rivers case that if disclosure of the
         documents in question is shown to be necessary in the interests of the
         litigation, then that need overrides conÞdentiality. However, in such a case,
         the court will be concerned to see whether the needs of the litigation can
         otherwise be satisÞed, e g by considering redactions, disclosure from other
    D
         sources or other appropriate means. There is to my mind no absolute rule.
         The public interest in ensuring a fair trial in the light of all relevant evidence
         is nevertheless in my judgment of the utmost importance and one that
         inevitably weighs heavily in any balancing exercise. However, as has been
         pointed out, there are circumstances in which it is overridden. Legal
         professional privilege, without prejudice communications and the need to
     E   protect the identity of an informer are cited as examples. Mr Havers
         observed that in the case of informers the underpinning factor is the
         desirability of maintaining a free ßow of information to the police. If non-
         disclosure a­ects the integrity of a criminal trial the Crown is left with the
         stark choice of either disclosing the information or abandoning the
         prosecution. The position is di­erent in civil cases. The trial proceeds and
         the judge must do his best on the information before him. The prison
     F
         o±cersÕ argument is that there are already some circumstances in which the
         public interest of obtaining a fair trial on full evidence is overridden and that
         maintaining the conÞdentiality of interviews under caution is of such
         importance that it must be another. I cannot agree. In my judgment a judge
         should not be required to try actions by prisoners against the Home O±ce
         alleging assault by prison o±cers and misfeasance in public o±ce in blinkers
    G    as to potentially critical evidence of what the prison o±cers said to the police
         when interviewed under caution. The evidence may help to establish
         liability or to negative it. Either way, in the present instances, it should be
         disclosed.
             39 The court has in cases such as the present a di±cult balancing
         exercise to perform between the two conßicting public interests. For my
         part, I would not put interviews under caution of suspects into any special
    H
         category. It seems to me that all who make statements to, or answer
         questions by, the police do so in the expectation that conÞdence will be
         maintained unless (i) they agree to waive it or (ii) it is overridden by some
         greater public interest. The weight to be attached to the conÞdence will vary
         according to the particular circumstances with which the court is dealing. In
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12     Filed 06/26/20 Page 18 of 22

       1968
       Frankson v Home Of®ce (CA)                                       [2003] 1 WLR
       Scott Baker LJ

       the present case the countervailing public interest is one which, in my          A
       judgment, is of very great weight and one which outweighs the desirability of
       maintaining conÞdentiality. In conducting the balancing exercise the judge
       had clearly in mind the need to maintain the conÞdences as far as it was
       possible to do so. To that end he imposed stringent conditions on the extent
       and manner of disclosure. This, in my view, is a course which should always
       be followed in similar cases where the court decides that disclosure is          B
       required.
          40 Accordingly I would dismiss the appeal.

       WILSON J
         41 I agree.
       PILL LJ                                                                          C
          42 The claimants in these actions for damages for personal injuries
       against the Home O±ce seek disclosure from the Commissioner of Police of
       the Metropolis of statements under caution taken by his o±cers from prison
       o±cers employed by the Home O±ce at Wormwood Scrubs Prison where
       torts are alleged to have been committed. The application is made under
       CPR r 31.17 which permits application to be made to the court for
       disclosure by a person who is not a party to the proceedings.                    D
          43 CPR r 31.17(3) provides:
            ÔÔThe court may make an order under this rule only whereÑ(a) the
         documents of which disclosure is sought are likely to support the case of
         the applicant or adversely a­ect the case of one of the other parties to the
         proceedings; and (b) disclosure is necessary in order to dispose fairly of
         the claim or to save costs.ÕÕ                                                  E

          44 The Commissioner of Police takes a neutral stance upon the
       application and has not taken part in the proceedings save to inform
       the court that the statements have not been disclosed to the Home O±ce, the
       defendants in the actions. Disclosure is opposed by the prison o±cers. On
       their behalf, and for the purpose of the present application, it was conceded
       that the requirements of CPR r 31.17(3)(a) are satisÞed with respect to the      F
       statements. The prison o±cers seek to have a question resolved as a matter
       of principle. It is whether a statement made by a prison o±cer, under
       caution, to police o±cers in the course of criminal investigations conducted
       by police o±cers into events in a prison is disclosable in subsequent civil
       proceedings in which the prison o±cer is not a party.
          45 Mr Havers, for the prison o±cers, submitted that it is a public            G
       interest of the highest order that suspects agree to be interviewed by the
       police and answer questions fully, freely and unreservedly. That enables the
       police to have the fullest possible information so that criminal charges are
       brought in cases, and only in cases, where they should be brought. Those
       interviewed also have a private interest in non-disclosure. Moreover, the
       form of the caution amounts to an assurance that the statement will not be
                                                                                        H
       used for purposes other than criminal proceedings brought against the
       maker. Mr Havers relied on the use by Kennedy LJ, with whom Otton and
       Waller LJJ agreed, in Woolgar v Chief Constable of Sussex Police [2000]
       1 WLR 25, 29, of the expression ÔÔexceptional circumstancesÕÕ when
       considering whether disclosure should be ordered.
       The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 19 of 22

                                                                                   1969
         [2003] 1 WLR                                      Frankson v Home Of®ce (CA)
                                                                                Pill LJ

    A       46 The public and private interests involved, submitted Mr Havers,
         should not be overridden unless there are exceptional reasons for doing so.
         The word ÔÔmayÕÕ in the opening part of rule 31.17(3) demonstrates that the
         court has a discretion to refuse disclosure even when disclosure would
         facilitate the fair disposal of the claim. Documents subject to legal
         professional privilege would not be disclosable, even though relevant to the
         issues in the case. The situation considered in this case is not far short of
     B
         legal professional privilege, it was submitted. Mr Havers relied on the
         statement of Millett LJ in the Court of Appeal in Taylor v Director of the
         Serious Fraud O±ce [1999] 2 AC 177, 198:
              ÔÔMembers of the public who volunteer information to the police are
           entitled to expect that it will be used only for the purpose of the
           investigation and subsequent criminal proceedings. Their expectations
    C
           should be respected.ÕÕ
            47 Reliance was also placed on the statement of Lord Hope of
         Craighead in the Taylor case, at p 219d: ÔÔI do not think that it is possible
         to overstate the importance, in the public interest, of ensuring that material
         which is disclosed in criminal proceedings is not used for collateral
         purposes.ÕÕ
    D
            48 For the claimants, Mr Owen submitted that once disclosure was
         shown to be necessary for a fair trial, disclosure must follow but he accepted
         that there could be cases, for example a statement made by an informer,
         where public interest immunity on a contents basis would prevail over what
         would otherwise be a right to disclosure. A prison is a closed world. Prisons
         are maintained in the interests of the public and there is a public interest in
     E   the disclosure of statements taken during police investigations at prisons.
         The fact that the statements were taken under caution was not material, it
         was submitted, the caution plainly being related to possible criminal
         proceedings and no explicit assurance is given as to non-disclosure if
         disclosure is sought in a civil action. If a prison o±cer was a party to civil
         proceedings, and had a copy of his statement under caution in his possession,
         it would normally be disclosable in any event.
     F
            49 The expression ÔÔexceptional circumstancesÕÕ used by Kennedy LJ in
         Woolgar v Chief Constable of Sussex Police [2000] 1 WLR 25 must be read
         in the light of his recognition, at p 36h, that ÔÔobviously in each case a
         balance has to be struck between competing public interestsÕÕ. In that case a
         regulatory body, the Central Council for Nursing Midwifery and Health
         Visiting, operated in the Þeld of public health and safety and sought access to
    G    conÞdential material in the possession of the police. Kennedy LJ concluded,
         at p 36:
              ÔÔEven if there is no request from the regulatory body, it seems to me
           that if the police come into possession of conÞdential information which,
           in their reasonable view, in the interests of public health or safety, should
           be considered by a professional or regulatory body, then the police are
    H      free to pass that information to the relevant regulatory body for its
           consideration.ÕÕ
         It was submitted that there is a similar public interest in disclosure of
         evidence about procedures and events in prisons. Mr Owen relied on the
         fact that the court retained control of the use to which the material could be
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12     Filed 06/26/20 Page 20 of 22

       1970
       Frankson v Home Of®ce (CA)                                       [2003] 1 WLR
       Pill LJ

       put and an undertaking had been given in the present cases similar to that       A
       given by Tomlinson J in Three Rivers District Council v Governor and
       Company of the Bank of England [2002] EWHC 2309 (Comm).
          50 The causes of action in the present cases are of assault, misfeasance
       in public o±ce by ÔÔturning a blind eyeÕÕ to the use of violence by prison
       o±cers and of negligence in prison management. The circumstances in
       Taylor v Director of the Serious Fraud O±ce [1999] 2 AC 177 were, it was         B
       submitted, quite di­erent from the present. An allegation of defamation was
       based by a claimant on the contents of a letter and Þle note material obtained
       by the police during their investigation of alleged fraud. It was properly
       disclosed, as unused material, to a defendant in criminal proceedings arising
       out of the investigation and reached the claimant.
          51 Lord Ho­mann stated, at p 211:
                                                                                        C
            ÔÔIn my view, thisÕÕÑa view expressed in the Court of AppealÑÔÔtakes
         too narrow a view of the interests which require protection and too broad
         a view of the other rules which may be available for that purpose. Many
         people give assistance to the police and other investigatory agencies,
         either voluntarily or under compulsion, without coming within the
         category of informers whose identity can be concealed on grounds of
         public interest. They will be moved or obliged to give the information         D
         because they or the law consider that the interests of justice so require.
         They must naturally accept that the interests of justice may in the end
         require the publication of the information or at any rate its disclosure to
         the accused for the purposes of enabling him to conduct his defence. But
         there seems to me no reason why the law should not encourage their
         assistance by o­ering them the assurance that, subject to these overriding     E
         requirements, their privacy and conÞdentiality will be respected.ÕÕ
       Lord Ho­mann concluded, at p 212:
           ÔÔIn my opinion, therefore, the disclosure of documents by the
         prosecution as unused material under its common law obligations did
         generate an implied undertaking not to use them for any collateral             F
         purpose.ÕÕ
       It was also held that the statements made in the letter and the Þle note were
       subject to absolute immunity from suit in respect of an action for
       defamation, the statements having been made in the course of a criminal
       investigation.
           52 Claims for disclosure such as the present could arise in many             G
       situations. There is a long standing practice, researched by Mr Owen,
       whereby, when the police investigate road and other accidents, statements of
       witnesses are disclosed to parties to subsequent civil proceedings. A working
       party of the Central Conference of Chief Constables produced in 1966 a
       statement of recommended practice. It provided, amongst other things, that
       ÔÔstatements by witnesses in such cases should as a general rule be supplied
                                                                                        H
       on request to parties to proceedings, without obtaining the witnessesÕ
       consent.ÕÕ The issue could also arise when the Health and Safety Executive
       investigate industrial accidents. I recall a practice whereby, by means of
       subpoena, the disclosure of material collected by the executive in the course
       of their inquiries was obtained. Counsel have not found a case, in either of
       The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN              Document 38-12 Filed 06/26/20 Page 21 of 22

                                                                                   1971
         [2003] 1 WLR                                       Frankson v Home Of®ce (CA)
                                                                                 Pill LJ

    A    those contexts, in which the disclosure of statements has been restrained by
         orders of the courts.
            53 Disclosure of documents to the defence in criminal proceedings is
         governed by the principle stated by Lord Taylor of Gosforth CJ in R v Keane
         [1994] 1 WLR 746, 751Ð752: ÔÔIf the disputed material may prove the
         defendantÕs innocence or avoid a miscarriage of justice, then the balance
     B
         comes down resoundingly in favour of disclosing it.ÕÕ If the public interest
         requires that disclosure should be withheld, the result may be that the
         prosecution cannot proceed. In civil proceedings the position is di­erent in
         that if the judge, conducting the balancing exercise, decides that the third
         party material should be withheld, it does not follow that the action will not
         proceed. One of the parties may be prejudiced by the non-disclosure in that
         material which would have supported that partyÕs case is withheld, but the
    C    other party would not generally be abusing the process of the court in
         proceeding with the action.
            54 In R (Green) v Police Complaints Authority [2002] EWCA Civ 389,
         cited by Scott Baker LJ, both Simon Brown and Hale LJJ referred to cases in
         which there are particular reasons for conÞdentiality, such as informer cases
         where covert police operations would be prejudiced and cases where there is
    D    a real risk of intimidation or reprisals. While I agree with the principle
         stated, the di±culty it creates in the present context is that the reason for
         which disclosure is withheld may have no bearing upon the value and
         relevance of the material in the civil action. Evidence from a witness which
         assists one party may be disclosed whereas equally cogent evidence from
         another witness which assists the other party on the point at issue in the case
         may be withheld on the ground that its disclosure would have the collateral
     E
         e­ect of prejudicing a police covert operation. That could create injustice.
         However, what is sought in this case is the statement of a general principle
         against disclosure and the more di±cult questions which may arise in
         particular cases do not require determination.
            55 Notwithstanding that there is a strong public interest in the public
         co-operating with the police in their inquiries, the occasions on which
     F   disclosure should for that reason be withheld must in my judgment be
         limited by the public interest in claims being disposed of fairly within the
         meaning of CPR r 31.17(3). Such disposal requires a scrutiny of the evidence
         as to what happened in the prison which is facilitated by disclosure of the
         statements. The court is in a position to ensure that only relevant material is
         disclosed and that the use to which it is put is limited to that required to
    G    dispose fairly of the case. Given those safeguards, the statement will not be
         used for collateral purposes, in the sense contemplated by Lord Hope in the
         Taylor case [1999] 2 AC 177, 219d.
            56 The decision and reasoning in the Taylor case must in my view be
         considered in their context; material obtained by the police in their
         investigation of crime and properly disclosed to a defendant charged with a
         criminal o­ence as a result of the investigation. Such disclosure does not
    H    permit the use of the material by a third party in a defamation action. The
         present circumstances are di­erent; a police investigation into violence in a
         prison and a civil action based essentially on the matters the police were
         investigating. The interests of justice in the civil action may be an overriding
         consideration, as I understand Lord Ho­mann to recognise.
                                 The Weekly Law Reports 12 September 2003
Case 1:20-mc-00212-AJN Document 38-12     Filed 06/26/20 Page 22 of 22

       1972
       Frankson v Home Of®ce (CA)                                        [2003] 1 WLR
       Pill LJ

          57 The fact that the statements were given under caution does not              A
       confer additional protection in the present situation. The wording of the
       caution does su±ciently indicate the criminal context of the warning given.
       In a criminal investigation it may be to the advantage of a suspected person
       (as well as to the interests of justice) that a statement is made and it is
       important not to discourage such conduct. While fear of a civil action
       against the suspect (or his associate or employer) may sometimes deter
                                                                                         B
       frankness with the police, I do not regard that as a su±cient reason for
       hampering the fair disposal of a civil trial based on a cause of action similar
       in kind to, or based on the same evidence as, the potential criminal charge.
          58 In the present cases it is conceded that the requirements in
       CPR r 31.17(3)(a) are satisÞed by the claimants. I agree with Scott
       Baker LJ that the court cannot accede to the submission that the general
       ruling sought by the prison o±cers should be made. I also agree with Scott        C
       Baker LJ that in future cases the facts of the particular case must be
       considered in the light of CPR rr 31.17(3) and 31.19 when a ruling is sought.
          59 I agree that the appeal should be dismissed.
                                                    Appeals dismissed.
                                                    Permission to appeal refused.
                                                                                         D
          Solicitors: Lees Lloyd Whitley; Hickman & Rose; Birnberg Pierce &
       Partners.
                                                                            RV R


                                                                                         E




                                                                                         F




                                                                                         G




                                                                                         H
